Citation Nr: 1242599	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-22 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

As an introductory matter, the Board observes that the issue of service connection for bilateral hearing loss was effectively withdrawn by the Veteran's service representative in September 2012.  Thereafter, in a November 2012 brief, the Washington office of the Veteran's representative acknowledged this withdrawal, yet presented additional argument on the issue.  The Board interprets the November 2012 brief as a new claim for service connection for bilateral hearing loss, and the matter is referred to the Agency of Original Jurisdiction for appropriate action.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that tinnitus is etiologically related to service. 

2.  In September 2012, prior to the promulgation of a decision in this appeal, the Veteran, through his service representative, advised VA that he wished to withdraw his appeal of the claim for service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for withdrawal of a Substantive Appeal for service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in September 2009, prior to the initial rating decision.  That letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained the Veteran's service treatment records, VA treatment records, and private records identified by the Veteran as pertinent to his service connection claim.  He has not indicated there are any additional records that VA should seek to obtain on his behalf and he also has declined a hearing.  The Veteran was also afforded a VA examination.  As such, he will not be prejudiced by a decision on the merits.

Entitlement to Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Following a careful review of the record, the Board finds that the competent and credible evidence fails to reflect a basis upon which service connection for tinnitus may be granted.

At the outset, the Board acknowledges that lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; or continuity of symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In fact, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

However, in this case, the evidence does not establish that the Veteran's tinnitus either began during or was otherwise caused by his military service.  The Veteran's service treatment records are silent for any complaints of ringing in the ear or any diagnosis of tinnitus.  During his January 1963 entrance examination, the Veteran reported a history of draining ears and clinical evaluation was normal.  In September 1964, the Veteran complained of pain behind the left ear that occurred once that morning.  However, his ear was described as looking "OK," and no diagnosis was made.  There is no indication that ringing in the ears was mentioned at that time.  During a December 1966 separation examination, the Veteran reported a positive history of draining ears and ear, nose, and throat trouble.  In clarifying the Veteran's positive medical history reports, the examiner noted that the Veteran underwent a tonsillectomy and had running ears in childhood.  However, there were no complications or sequelae.  Nor is there an indication that the Veteran reported any ringing of the ears at that examination.  In fact, while the Veteran reported various health complaints other than ringing in the ears, he expressly denied all other significant medical history.  Audiogram at that time of separation did not show hearing loss for VA purposes.

Following service, the Veteran consulted a private ear, nose, and throat (ENT) specialist in October 2008 for complaints of hearing loss and ringing in his ears.  At that time, he reported that he worked for a linen company and was around loud machines for many years.  He did not mention in-service noise exposure.  Physical examination at that time revealed perforation of the left ear drum and a normal right ear drum.  When questioned, the Veteran stated that he was unaware of how the perforation could have occurred; he had not really been a swimmer, and the ear had not drained or ever caused him a problem.  However, for many years, it had been his worst hearing ear.  Audiometric testing revealed a conductive hearing loss in the left ear consistent with the perforation, with an underlying sensorineural component.  Tympanography was mildly hyper-flaccid in the right ear.  The audiologist discussed with the Veteran the possibility of fixing the perforation with surgery, noting that his hearing would be a little bit better. However, there was no guarantee as to the resolution of his tinnitus.  Further, because the Veteran's mother had hearing loss, the examiner found that it likely that the Veteran would need amplification even if the perforation were fixed.

Thereafter, in July 2009, the Veteran established VA care for his complaints of hearing loss and his perforated tympanic membrane.  At that time, he reported progressive hearing loss, left greater than right.  However, there is no indication that he complained of ringing in the ears.  

Also in July 2009, shortly after establishing VA care and more than 40 years after separation, the Veteran filed a claim seeking service connection for hearing loss and tinnitus as a result of his military service.  He indicated that he had military noise exposure from working in the flight line and had experienced hearing loss and tinnitus ever since.  Parenthetically, the Board notes that the Veteran is not service connected for hearing loss at this time.

Based on the Veteran's allegation that his tinnitus was caused by military noise exposure, he was provided with a VA examination in December 2009.  The examiner reviewed the Veteran's claims file, and noted his reported in-service noise exposure from aircraft while working as air police.  The examiner further noted occupational noise exposure from working as a supervisor for data processing and managing computer operations, though the nature of the occupational noise was not indicated by the examiner.  The examiner observed the previously-diagnosed perforated left ear drum and noted the Veteran's report that he was unaware of the perforation until he was diagnosed.  Regarding his current symptoms, the Veteran reported bilateral tinnitus that began during the same time frame as his military service.  Physical examination at that time revealed a right tympanogram within normal limits, and an abnormally large ear canal volume on the left consistent with the reported ear drum perforation.  Audiometric testing revealed normal to severe sloping sensorineural hearing loss in the right ear and a moderate to profound mixed hearing loss for left ear.  

Based on the foregoing clinical evaluation and review of the claims file, the examiner opined that hearing loss and tinnitus were less likely as not caused by or a result of military related acoustic trauma.  In support of that opinion, the examiner noted that exit examination documented normal hearing and that service treatment records are negative for complaints or treatment for tinnitus.  Furthermore, the Veteran had a significant otologic history (left ear drum perforation), and the degree and configuration of the Veteran's hearing loss was not found to be consistent with military acoustic trauma.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the Board affords the December 2009 VA opinion great probative value, as that opinion was based on an examination of claims folder, examination of the Veteran, and addressed pertinent clinical evidence of record, including the Veteran's in-service and post-service history of noise exposure.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Furthermore, there is no contrary opinion of record.

The Board acknowledges the Veteran's reports of tinnitus since service.  As noted, the Veteran is considered competent to speak to the onset of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board must determine, as a question of fact, the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  The Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  Under the correct interpretation of the relevant statutory and regulatory provisions, however, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (2006). 

The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Additionally, having an interest in the outcome of a proceeding "may affect the credibility of testimony."  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Veteran stated in his claim for service connection that he had experienced tinnitus ever since his acoustic trauma in service.  However, as noted by the VA examiner and as chronicled above, the Veteran did not complain of any ringing in the ears in service.  Moreover, the Board finds it significant that the Veteran was seen for left ear pain in service and reported various physical complaints at separation, but there is no indication that he ever reported any ringing in his ears at those times.  As such, the lack of any mention of ear ringing significantly undermines the credibility of the Veteran's assertion. 

Additionally, at the time of his October 2008 private ENT consultation, the Veteran did not relate military noise exposure in discussing his ear-related history, but instead noted a history significant for occupational noise exposure.  Further, he did not indicate at that time that he had experienced ringing in his ears since service.  On the contrary, the Veteran appeared to be uncertain as to the etiology of his ear-related complaints except for noting occupational noise exposure.  In fact, the Board observes that the October 2008 ENT consultation is the first evidence of record of ringing in the ears, and that consultation occurred more than 40 years after the Veteran separated from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Furthermore, the Board considers the Veteran's statements made to the private ENT in October 2008, which were made in furtherance of treatment and not in conjunction with a claim for benefits, to be more probative than his current statements that he has experienced ringing in his ears since service.  This further undermines the credibility of the Veteran's assertion. 

As described, the Veteran was provided with a VA examination to investigate the etiology of his tinnitus, but the examiner concluded that it is less likely than not that the Veteran's tinnitus was caused by or a result of military-related acoustic trauma.  The Board has afforded that opinion probative value.

The Veteran has not refuted the VA opinion with any medical opinion of record; and, while lay evidence may in some instances be sufficient to establish service connection for tinnitus, in this case, given the lengthy delay between separation and the first report of ear ringing, combined with the lack of any in-service notation of ear ringing or tinnitus under the circumstances described above, and the negative medical opinion, the Board concludes that the Veterans assertions are not sufficiently probative to support a grant of service connection for tinnitus on their own. 

Therefore, as the evidence of record weighs against the conclusion that the Veteran's tinnitus either began during or was otherwise caused by the Veteran's military service, the criteria for service connection have not been met.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.  


Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In September 2012 correspondence, the Veteran's service representative indicated that the Veteran wished to withdraw his appeal of the claim for service connection for hearing loss.  While a service representative subsequently presented argument on the issue in a November 2012 informal hearing presentation, the criteria for withdrawal were already satisfied at that time.  Moreover, as the November 2012 brief was not received within one-year of the December 2009 rating decision denying hearing loss, or within 60 days of the May 2010 statement of the case issued on appeal, the brief cannot serve to reinstate the Veteran's appeal.  38 C.F.R. § 20.204.

Hence, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the issue is dismissed.  


ORDER

Service connection for tinnitus is denied

The appeal on the claim for service connection for hearing loss is dismissed.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


